587 F.Supp.2d 311 (2008)
Franklin M. GOLDMAN, Petitioner,
v.
David L. WINN, Warden, United States of America, Respondents.
C.A. No. 04-12712-MLW.
United States District Court, D. Massachusetts.
August 7, 2008.
Robert M. Goldstein, Boston, MA, for Petitioner.
Jack I. Zalkind, Law Office of Jack I. Zalkind, Boston, MA, pro se.
Nancy Rue, Sandra S. Bower, United States Attorney's Office, Boston, MA, for Respondents.

ORDER
WOLF, District Judge.
Petitioner Franklin Goldman seeks relief under 28 U.S.C. § 2241 from a sentence imposed by this court in 1993 in criminal matter United States v. Goldman, 92-10229-ADM. For the reasons explained in detail in a July 1, 2008 Memorandum and Order, the court allowed Goldman's petition and stated its intention to resentence Goldman to Time Served. On July 16, 2008, the government stated that it did not intend to appeal the July 1, 2008 decision or object to Goldman being resentenced to Time Served. A resentencing hearing was conducted on August 7, 2008.
For the reasons stated in the July 1, 2008 Memorandum and Order and in court on August 7, 2008, it is hereby ORDERED that:
1. Goldman is resentenced in United States v. Goldman, Cr. No. 92-10229-ADM, to Time Served to be followed by 96 months Supervised Release on conditions comparable to those imposed in the original April 27, 1993 Judgment in Cr. No. 92-10229-ADM.
2. The attached Amended Judgment shall enter in Cr. No. 92-10229-ADM.
3. Goldman shall be released forthwith.
*312 
*313 
*314 
*315 
*316 
*317 
*318 
*319 
*320 
*321